DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This communication is in response to communications received on 8/17/20.  Claim(s) 1 and 10-14 has/have been amended.  Therefore, Claims 1-3, 5, 7-15, 18, and 19 is/are pending and have been addressed below.

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority

Acknowledgment is made of applicant’s claim for foreign priority based on an application(s) filed in Japan on 9/3/14.  Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).


Response to Arguments

Applicant’s arguments, see applicant’s remarks, filed 8/17/20, with respect to rejections under both 35 USC 112a and 112b for claim(s) 1-3, 5, 7-11, 13-15, 18, and 19 have been fully considered and are persuasive in part.   The Examiner respectfully withdraws rejections under 35 USC 112a for claim(s) 1-3, 5, 7-11, 13-15, 18, and 19.  The rejections under 35 USC 112b for claim(s) 1-3, 5, 7-11, 15, 18, and 19 are sustained as noted below.

Applicant respectfully traversed the rejection on pg. 11-12.
The Examiner respectfully disagrees because while claims 1, 11, and 13-14 are amended, claims 13-14 are amended to address the 112a regarding receiving and  claims 1 and 11 raise additional issues that do not help in clarifying wherein the employees.  Regarding claims 13 and 14, this is highlighted by the fact that claims 1 and 11 were amended to address the 112b rejections.  Thus, the arguments are unpersuasive.

Applicant’s arguments, see applicant’s remarks, filed 8/17/20, with respect to rejections under 35 USC 101 for claim(s) 1-3, 5, 7-11, 13-15, 18, and 19 have been fully considered but they are not persuasive as far as they apply to the amended 101 rejection(s) below.

Applicant respectfully traversed the rejection on pg. 12-19.
The Examiner respectfully disagrees because while the amendment does further define the claims it does not make the abstract idea rejection.  The invention predicts that leave will be taken and when it will be taken (see instant specification [0006] is an improvement because it predicts that leave will be taken and when it will be taken in response to a mental health disorder instead of only predicting that leave will be taken in response to a mental health disorder).  The prediction is a) a business relationship or b) following rules or instructions and a) and b) are categorized as organizing human activity.  There is no transformation of data (there is only analysis defined by the generating, obtaining, learning, and predicting steps).  There is no improvement to a technology such as a computer instead there is an alleged improvement in prediction (by use of a better equation) not a computer’s ability to predict.  The improvement is prediction sans a technology such as a computer is a business problem such as a business relationship or following rules or instructions.

Thus, the arguments are unpersuasive.

Applicant’s arguments, see applicant’s remarks, filed 8/17/20, with respect to rejections under 35 USC 103 for claim(s) 1-3, 5, 7-11, 13-15, 18, and 19 have been fully considered but they are not persuasive as far as they apply to the amended 103 rejection(s) below.

Applicant respectfully traversed the rejection on pg. 19-27.
The Examiner respectfully disagrees because Hernandez, Bonissone, and Deodhar teach amended claim 1 and Hernandez, Bonissone, and Deodhar teach the specific limitations in question.

Hernandez [0012, 0020] teaches use of an artificial neural network (machine learning) to generate a model.
Bonissone discloses learning a difference between parts of the overall data based on a data of the overall data and on another data of the overall data [as suggested by instant application [0026, 0032], see at least [0028-0029, 0035] for local models are applied to parts of the query which is/are subsets of an overall data (overall data such as first attendance information, information indicating presence or absence of leave of absence, and employees both with and without leave of absence) to determine clusters (learn a difference between subsets of the overall data such as between employees both with absence and employees without leave of absence); [0090] the models are applied to a query such as text processing but not limited to text processing].
Deodhar [0013, 0040, 0237-0238, 0269] teaches attendance information that is used to calculate statistical information and combine it into a useable form for a vector.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 1-3, 5, 7-11, 13-15, 18, and 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim(s) 1-3, 5, 7-11, 13-15, 18, and 19 is/are rejected.  Representative claim(s) 1 and 11 recite(s) “a memory storing a program executed by the processor, and storing”.  Thus claim(s) 1 and 11 is/are indefinite because it is what is being stored by the second storing.  Appropriate correction/clarification is required.  Claim(s) 2-3, 5, 7-10, 15, and 18-19 is/are rejected because they depend on claim(s) 1 and 11.

Claim(s) 1-3, 5, 7-11, 13-15, 18, and 19 is/are rejected.  Representative claim(s) 1, 11, and 13-14 recite(s) “
a first period including a time-series factor associated with employees, and information indicating presence or absence of a leave of absence in a second period following the first period associated with each of the employees, wherein the employees include employees with leave of absence and employees without leave of absence” or
“storing a first attendance management information including a time-series factor associated with employees in a first period, and information indicating presence or absence of a leave of absence associated with each of the employees in a second period following the first period, wherein the employees include employees with leave of absence and employees without leave of absence.”
The limitation in question is amended to help clarify if wherein the employees is a) employees in a first period, b) each of the employees in a second period, or c) something else.  However the amendment to claims 13-14 do not help clarify the issue and the amendment to claims 1 and 11 raises an additional question of indefiniteness.
Thus claim(s) 1 and 11 is/are indefinite because it is unclear if “associated with each of the employees” means a) the employees of a first period, b) the employees of a second period or c) something else.   Thus claim(s) 1 and 11 is/are additionally indefinite because it is unclear if wherein the employees is a) employees in a first period, b) each of the employees in a second period, c) each of the employees in a first period or d) something else.  Appropriate correction/clarification is required.  Claim(s) 2-3, 5, 7-10, 15, and 18-19 is/are rejected because they depend on claim(s) 1, 11, and 13-14.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-3, 5, 7-15, 18, and 19 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

The limitation(s) below for representative claim(s) 1 and 11-14, as drafted, is/are a process (claim(s) 13 recites a series of steps) and system (claim(s) 1, 11-12 and 14 recites a series of components) that, under its broadest reasonable interpretation, is an abstract idea directed to predicts that leave will be taken and when it will be taken (see instant specification [0006] is an improvement because it predicts that leave will be taken and when it will be taken in response to a mental health disorder instead of only predicting that leave will be taken in response to a mental health disorder).

The claims are found to recite limitations that set forth the abstract idea(s) in the following representative claim(s):
Claim 1: a first attendance management information of a first period including a time-series factor associated with employees, and information indicating presence or absence of a leave of absence in a second period following the first period associated 
generating, by machine learning, at least one prediction model of an employee, the at least one prediction model predicting a likelihood of a leave of absence, wherein generating the at least one prediction model comprises:
obtaining feature vectors representing the first attendance management information in twelve months by calculating statistics of information concerning attendance for each month and by concatenating the calculated twelve statistics; and
learning a difference between the employees with leave of absence and employees without leave of absence based on the feature vectors and on the information indicating presence or absence of the leave of absence; and
predicting a likelihood of a target employee taking a leave of absence at a time corresponding to the second period, using the at least one prediction model and based on a second attendance management information, the second attendance management information including a time-series factor associated with the target employee.
Claim 11-14: the same analysis as claim(s) 1.

The abstract idea covers a method of organizing human activity (commercial or legal interactions including business relations).
The additional elements unencompassed by the abstract idea include a system, processor, memory (claim(s) 1) device, processor, memory (claim(s) 11-12), and computer readable non-transitory recording medium, computer (claim(s) 14).

Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine – see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
The aforementioned additional elements (as additionally noted by instant specification [0010, 0014, 0016]) merely serve as the computer on which the abstract idea is implemented. See MPEP 2106.05(f).
The claim(s) do/does not include limitation(s) sufficient, either alone or in combination, to amount to significantly more than the claimed abstract idea because the aforementioned additional elements essentially make up the computer on which the abstract idea is implemented. See MPEP 2106.05(f).

Claim(s) 2-3, 5, 7-10, and 15-19 further define the abstract idea of claim(s) 1 and 11-14 with additional steps to a) further define first attendance information, second attendance information, and likelihood of the leave of absence and b) to generate additional data including temporal variation, factor causing leave of absence, and generating a model a plurality of times.  These claim(s) do not recite additional elements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 1-4, 8-9, 11-15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez et al. (US 2009/0319297 A1) in view of Bonissone et al. (US 2014/0188768 A1) and Deodhar et al. (US 2014/0058801 A1).

Regarding claim 1 and 11-14 (Currently Amended), a) claims 1 and 13-14 are analogous except for the storing limitation which appears to be a mistake as noted in the arguments and 112b rejection thus claims 1 and 13-14 are interpreted as analogous, b) claim 11, is a subpart of 1 and 13-14, uses all of the arts of claims 1 and 13-14 to teach claim 11’s limitations, and c) claim 12 is analogous 1 and 13-14 and changes the order of limitations to achieve the same result as 1 and 13-14.

Hernandez teaches a leave of absence prediction system [see at least [0012-0013] for computer hardware (thus a computer which inherently has a processor, memory, and software) ] comprising:
a processor [see at least [0012-0013] for computer hardware (thus a computer which inherently has a processor, memory, and software) ]; and
a memory storing a program executed by the processor, and storing [see at least [0012-0013] for computer hardware (thus a computer which inherently has a processor, memory, and software) ]
a first attendance management information of a first period including a time series factor associated with employees [the limitation is interpreted based on broadest reasonable interpretation of a) instant specification [0021, 0043] regarding attendance management information including and b) instant specification as stated in the published application [0009-00013, 0039-0045, 0048-0058, 0060-0061, 0063, 0065-0067, 0077-0079, 0081-0084, 0095, 0099-0100, 0107] regarding not receiving data however Deodhar as noted below does teach receiving data,
, and in a second period following the first period [see at least [0021] for a second period following a first “X + 1” which is specified ], and wherein the total leave of absence for the employees indicates employees with leave of absence or employees without leave of absence [see at least [0021] for inputs of “age, sex”, “actual Total Lost Work Hours for year X” and Fig. 2 and [0018] where total lost hours is a sum which can be zero (none) or some (more than zero) ];
the program including steps of [see at least [0012-0013] for computer hardware (thus a computer which inherently has a processor, memory, and software) ]:
generating, by machine learning, at least one prediction model of an employee, the at least one prediction model predicting a likelihood of a leave of absence, wherein automatically generating the at least one prediction model [the limitation is interpreted based on broadest reasonable interpretation of instant specification [0043] for generating (not automatically generating) by reading and using employee data, 
then see at least [0012] for “Then these data are processed using a model 18 that estimates or predicts lost work time per individual of the population being studied” and [0012, 0020] for software that constructs (generates) models, where the software uses an artificial neural network (machine learning) ] comprises:
predicting a likelihood of a target employee taking a leave of absence at a time corresponding to the second period, using the at least one prediction modelon a second attendance management information, the second attendance management information including a time-series factor associated with the target employee [see at least [0020] for a model (prediction model) which has no information on actual time taken or not taken in year X, thus unclear information on attendance for a time period (a second time-series factor associated with the target employee), and has information on the employee [0029] ] for a model (model in Hernandez [0020] ) can be based on other models such as the model below (in Hernandez [0021] ) which is a prediction rule “The concrete results produced by the process can also serve as an input in other studies or models or applications to discover patterns based on historical data to identify tangible health-related problems”].

Hernandez doesn’t/don’t explicitly teach but Bonissone discloses
learning a difference between parts of the overall data based on a data of the overall data and on another data of the overall data
[as suggested by instant application [0026, 0032], see at least [0028-0029, 0035] for local models are applied to parts of the query which is/are subsets of an overall data (overall data such as first attendance information, information indicating presence or absence of leave of absence, and employees both with and without leave of absence) to determine clusters (learn a difference between subsets of the overall data such as between employees both with absence and employees without leave of absence); [0090] the models are applied to a query such as text processing but not limited to text processing]; and
predicting a likelihood of the subject associated with a second dataset being classified as taking a leave of absence at a time corresponding to the second period, using the at least one prediction model and based on the second dataset associated with the subject [see at least [0028-0029, 0035] for local models are applied to parts of the query which is/are subsets of an overall data (overall data such as first attendance information, information indicating presence or absence of leave of absence, and employees both with and without leave of absence) to determine clusters (learn a difference between subsets of the overall data such as between employees both with absence and employees without leave of absence); [0090] the models are applied to a query such as text processing but not limited to text processing;
[0002-0005] applying a model using determined data (thus learned) - which includes determined clusters - (from local models) based on new queries (a second dataset of the subject such as in Deodhar) [0029, 0035] where the model can be chosen from a collection of models (including a local model) or other local or global models (thus substitute the model for the second period of Hernandez with this model of Bonissone); [0090] the models are applied to a query such as text processing but not limited to text processing].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hernandez with Bonissone to include the limitation(s) above as disclosed by Bonissone.  Doing so would help provide additional models to perform further calculations (as noted in Hernandez [0027-0029] ) where additional models categorize user data such as via models and more specifically classification models trained by cluster analysis.

Hernandez in view of with Bonissone doesn’t/don’t explicitly teach but Deodhar discloses {storing – claims 13 and 14} data and including information indicating presence or absence of a leave of absence in a specified period associated with each of the employees, wherein the employees include employees with leave of absence and employees without leave of absence [see at least [0013-0015, 0031, 0033, 0255] for “automatically collected” (received) hours worked or leave taken in various time frames (periods) that are specified (such as after a different period in Hernandez) for work groups including work groups of one person (thus each of the employees) [0255] where the aggregate data of each employee is stored “in an n-dimensional Organization Effort database 410”;
[0013, 0040] for employees include employees with leave of absence and employees without leave of absence, where if a) an employee works on holiday and takes no leave then leave is not taken, b) an employee works on holiday but takes leave then leave is not taken, and c) an employee does not work on a holiday and leave is taken the employee has taken leave.  This furthers Hernandez which allows for employees with or without leave taken as Hernandez counts total leave taken which is either none (zero) or some (more than zero) ];
obtaining feature vectors representing attendance information in twelve months by calculating statistics of information concerning attendance for each month and by concatenating the calculated twelve statistics [see at least the [0013, 0040, 0237-0238, 0269] for calculate statistics and combine the statistics for use as a vector [0013, 0040] for attendance information (where Hernandez ; and
based on a second attendance management information, the second attendance management information including a time-series factor associated with the target employee [the limitation is interpreted based on broadest reasonable interpretation of instant specification [0021, 0043] regarding attendance management information,
then see at least [0013-0015, 0031, 0033, 0255] for “automatically collected” (received) hours worked in various time frames (periods) that are specified (such as after a different period in Hernandez) for work groups including work groups of one person (thus each of the employees), where information concerning clear information on attendance (hours worked) in a second period of at least days is a time-series factor concerning with employees in a first period [0255] where the aggregate data of each employee is stored “in an n-dimensional Organization Effort database 410”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hernandez in view of with Bonissone with Deodhar to include the limitation(s) above as disclosed by Deodhar.  Doing so would help provide additional way to utilize user attendance data in models to perform further calculations.

Regarding claim 2, modified Hernandez teaches the leave of absence prediction system according to claim 1 as well as (Deodhar of modified Hernandez employee of the employees took leave of absence (employees with leave of absence and employees without leave of absence),
and Hernandez teaches wherein
the first attendance management information includes a time-series factor over a predetermined period of time before a date, at which an employee of the employees [the limitation is interpreted based on broadest reasonable interpretation of instant specification [0020-0021, 0028-0029, 0038] for attendance information and time series factor “prior to a predetermined period from a date on which the employee taking leave of absence started the leave of absence (hereinafter referred to as "starting date of leave of absence"). In such a case, the predetermined time described above is considered to be the same as, for example, a period in which the likelihood of a leave of absence will be predicted by the prediction unit 120 described later.”,
then see at least [0021] for first attendance information time range (time series factor) is prior to the predetermined period (less than “X+1” or “year X”) to a point when the employee takes leave such as during  “X+1”].

Regarding claim 3, modified Hernandez teaches the leave of absence prediction system according to claim 1 as well as (Deodhar of modified Hernandez teaches) employee of the employees took leave of absence (employees with leave of absence and employees without leave of absence),
and Hernandez teaches wherein
the first attendance management information includes a time-series factor over a predetermined period of time before a date, at which an employee of the employees was an employee [as suggested by the instant specification [0020-0021, 0028-0029, 0038] for attendance information and time series factor such as “The first attendance management information is classified into attendance management information concerning an employee, etc. taking a leave of absence or the like (hereinafter referred to as "employee taking leave of absence") and attendance management information concerning an employee, etc. working as normal without taking a leave of absence or the like (hereinafter referred to as "normal worker"), on the basis of the information indicating presence or absence of a leave of absence.”
then see at least [0021] for first attendance information time range (time series factor) is prior to the predetermined period (less than “X+1” or “year X”) to a point when the employee takes leave such as during  “X+1”].

Regarding claim 8, modified Hernandez teaches the leave of absence prediction system according to claim 1, 
and Hernandez teaches wherein the program further includes the steps of:
determining a degree of likelihood of the target employee taking the leave of absence [see at least [0024] “In block 20 of FIG. 1, the absenteeism risk for each employee is computed. This risk can be a number ranging from Zero to infinity.” [0026] for “the output of a model in the form of a graph of the total absenteeism risk for employees aggregated by particular clinical and medical conditions relative to the total 

Regarding claim 9, modified Hernandez teaches the leave of absence prediction system according to claim 1,
and Hernandez teaches wherein the program further includes the steps of:
deriving a candidate for a factor causing the target employee to take the leave of absence when predicting the likelihood of the target employee taking the leave of absence [as suggested by the instant application [0078, 0056, 0058] “candidate for a factor causing a leave of absence, a factor concerning information satisfying predetermined conditions among items of information concerning attendance included in the second attendance management information.” and predetermined condition is having the common properties; common properties are employees, etc. having similar attributes; and attributes of employees are ages, presence or absence of past leaves of absence, or the like of the employees,
then see at least Fig. 3 and [0012, 0026] for derives a predetermined condition (candidate for a factor) causing the leave of absence].

Regarding claim 15, modified Hernandez teaches the leave of absence prediction system according to claim 1, and Hernandez teaches wherein at least one of the first attendance management information or the second attendance management information includes at least one of working hours, a difference between a time of leaving an office and a time of close of business, overtime hours, situations of taking a holiday, a day of a week on which a holiday is taken, a presence or absence of holiday work, or information capable of influencing an attendance of an employee [see at least Fig. 2-3 and [0012, 0025-0026] for the rule is generated per “definable category of absenteeism” and “the invention could cover a large number of models as there are many ways to categorize absenteeism” including VACATION, PERSONAL HOLIDAY, PTO BOUGHT (all three can situations of taking a holiday) and all items in Fig. 2 column of LOST WORK TIME (HOURS) count as information capable of influencing the attendance of the employee].

Regarding claim 19, modified Hernandez teaches the leave of absence prediction system according to claim 1 as well as (Hernandez of modified Hernandez teaches) first attendance management information.

Modified Hernandez doesn’t/don’t explicitly teach but Deodhar wherein the attendance management information includes both attendance management information for the employees without leave of absence and attendance management information for the employees with leave of absence [see at least [0013-0015, 0031, 0033, 0255] for “automatically collected” (received) hours worked or leave taken in various time frames (periods) that are specified (such as after a different period in Hernandez) for work groups including work groups of one person (thus each of the employees) [0255] where the aggregate data of each employee is stored “in an n-dimensional Organization Effort database 410”;

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Hernandez in view of with with Deodhar to include the limitation(s) above as disclosed by Deodhar.  Doing so would help provide additional way to utilize user attendance data in models to perform further calculations.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez in view of Bonissone and Deodhar as applied to claim(s) 1 above and further in view of Yurekli et al. (US 2008/0066072 A1).

Regarding claim 5, modified Hernandez teaches the leave of absence prediction system according to claim 1, as well as (Hernandez of modified Hernandez teaches) the likelihood of the leave of absence is at a predetermined time (likelihood of a target employee taking a leave of absence at a time corresponding to the second period), wherein
the likelihood of the leave of absence represents a likelihood that a final attendance date of an employee of the employees is at a predetermined time [as suggested by the instant specification [0030, 0037] for last attendance date such as “Alternatively, the leave of absence as the target of the prediction described above includes the last attendance date before the leave of absence of the employees, etc. is included in a predetermined time.”,
then see at least Fig. 3 and [0012, 0025-0026] for the rule is generated per “definable category of absenteeism” and “the invention could cover a large number of models as there are many ways to categorize absenteeism” and Fig. 2 and [0018] such as working part of a day (the first portion) and using leave remainder of the day (the second portion) given that the unit is measured in hours not days thereby making the last day of attendance and the day or first day of leave the same day].

Modified Hernandez doesn’t/don’t explicitly teach but Yurekli discloses a final attendance date of an employee [as suggested by the instant specification [0030, 0037] for last attendance date such as “Alternatively, the leave of absence as the target of the prediction described above includes the last attendance date before the leave of absence of the employees, etc. is included in a predetermined time.”,
then see at least [0313, 0318, 0325] that the last day of attendance (earlier portion) and the day or first day of leave are the same (remaining portion): [0318] for a schedule of working a portion of the day (such as earlier portion) and using leave for the other portion of the day (remaining portion) and [0313, 0325] for a system that includes data on former employees such as last day and data on actual time work/used].
the limitation(s) above as disclosed by Yurekli.  Doing so would help provide an additional means to categorize user data such as using leave and working on the same day.

Claim(s) 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez in view of Bonissone and Deodhar as applied to claim(s) 1 above and further in view of Grichnik et al. (US 2009/0222248 A1).

Regarding claim 7, modified Hernandez teaches the leave of absence prediction system according to claim 1, as well as (Hernandez of modified Hernandez teaches) the leave of absence.

Hernandez also teaches wherein the program further includes the steps of: combining or creating models with a variety of inputs to yield predictions regarding the leave of absence such as medical records, diagnosis data [see at least [0029] ] for a model can be based on other models “The concrete results produced by the process can also serve as an input in other studies or models or applications to discover patterns based on historical data to identify tangible health-related problems”; [0025] a large number of models could be utilized; [0028] the model utilized could a variety of input [0027] including data unknown at the time].

deriving a temporal variation in the predicted likelihood of an outcome [see at least [0003-0005, 0027, 0032-0033] for predictions of an outcome over a plurality of time periods such as 3, 6 months, etc].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hernandez with Grichnik to include the limitation(s) above as disclosed by Grichnik.  Doing so would help provide an additional means to categorize user data such as via models and more specifically classification models trained by cluster analysis.

Regarding claim 10 (Currently Amended), modified Hernandez teaches the leave of absence prediction system according to claim 1, as well as (Hernandez of modified Hernandez teaches)
generating the prediction model at a predetermined time (generating, by machine learning, at least one prediction model of an employee, the at least one prediction model predicting a likelihood of a leave of absence, wherein generating the at least one prediction model comprises: predicting a likelihood of a target employee taking a leave of absence at a time corresponding to the second period),
performing a prediction of the likelihood of the target employee taking leave of absence (automatically generating at least one prediction model of an employee, the at least one prediction model predicting a likelihood of a leave of absence, wherein automatically generating the at least one prediction model comprises: predicting a 

Modified Hernandez doesn’t/don’t explicitly teach but Grichnik discloses at a plurality of predetermined times that are different from each other [see at least [0003-0005, 0027, 0032-0033] for predictions of an outcome over a plurality of time periods such as 3, 6 months, etc], and
a plurality of predications, the plurality of predictions respectively relating to the plurality of the predetermined times that are different from each other [see at least [0003-0005, 0027, 0032-0033] for predictions of an outcome over a plurality of time periods such as 3, 6 months, etc].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Hernandez with Grichnik to include the limitation(s) above as disclosed by Grichnik.  Doing so would help provide an additional means to categorize user data such as via models and more specifically classification models trained by cluster analysis.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez in view of Bonissone and Deodhar as applied to claim(s) 1 above and further in view of Kapur et al. (US 7,340,460 B1).

Regarding claim 18, modified Hernandez teaches the leave of absence prediction system according to claim 1, as well as (both Hernandez and Deodhar of  at least one of (Hernandez of modified Hernandez teaches) the first attendance management information or (Deodhar of modified Hernandez teaches) the second attendance management information.

Modified Hernandez doesn’t/don’t explicitly teach but Deodhar discloses wherein
a plurality of statistics in periods [as suggested by instant application [0023-0024], see at least [0013-0015, 0032] for an average of hours worked in various time frames (periods) ], and
the statistics is calculated from at least one of an average of working ours, an average of differences between a time of leaving an office and a time of close of business, or an average of numbers of taken holidays [as suggested by instant application [0023-0024], see at least [0013-0015, 0032] for an average of hours worked and an average of vacation time in various time frames (periods) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Hernandez with Deodhar to include the limitation(s) above as disclosed by Deodhar.  Doing so would help provide additional way to utilize user attendance data in models to perform further calculations.

Modified Hernandez doesn’t/don’t explicitly teach but Kapur discloses wherein
the attendance management information is represented as a vector obtained by concatenating data in periods [as suggested by instant application [0023-0024], see at least [col 8 ln 34-56] for concatenating data; [col 16-17 ln 52-57 and 1-21 respectively] for histogram vector generated by concatenating data; and [col 9 ln 35-40 – first 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Hernandez with Kapur to include the limitation(s) above as disclosed by Kapur.  Doing so would help provide additional way to utilize user attendance data in models or equations to perform further calculations.

Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.W./Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624